ALLOWANCE with EXAMINER’S AMENDMENT
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the following communication: Amendment filed on 10/11/2020.  
In the current Examiner’s Amendment, the claim 1 had been previously cancelled. Claims 10-14 have been cancelled. Claims 2, 4, 8-9, 16, 21 and 25-27 have been amended. Claims 2-9 and 15-27 are pending. Claims 2 and 8-9 are independent claims.

Claim Rejections - 35 USC § 112
4.	The Applicant’s argument is persuasive.  The previous rejection is withdrawn.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview and email communication with the Attorneys, Boris Pesin (Reg. #74541) and James Frei (Reg. #71458) from 3/2/2021.

The application has been amended as follows: 
AMENDMENTS TO THE CLAIMS
This listing of claims will replace all prior versions, and listing, of claims in the application: 
(Canceled)

(Currently Amended) A method, comprising:
	on a portable electronic device having a touch screen display, switching between electronic inboxes that can be accessed from the electronic device, including:
		while displaying first contents of a first inbox on the touch screen display, displaying a first icon;
		in response to receiving a first input on the touch screen display to select the first icon, displaying a set of inbox selection icons, wherein the set of inbox selection icons includes a unified inbox selection icon and a second inbox selection icon;
		in response to receiving a second input on the touch screen display:
			in accordance with a determination that the second input corresponds to the second inbox selection icon, displaying second contents of a second inbox corresponding to the selected inbox selection icon;
			in accordance with a determination that the second input corresponds to the unified inbox selection icon, displaying a portion of the first contents of the first inbox interleaved with a portion of the second contents of the second inbox, wherein the portion of the first contents of the first inbox includes a portion of a first message and the portion of the second contents of the second inbox includes a portion of a second message; and
		in response to receiving a third input on the touch screen display while displaying the portion of the first contents of the first inbox interleaved with the portion of the second contents of the second inbox:
 			updating the first contents of the first inbox and the second contents of the second inbox; and 
			displaying a time indication of when the first contents of the first inbox and the second contents of the second inbox were last updated.

(Previously Presented) The method of claim 2, wherein each of the inbox selection icons includes an inbox identifier for a respective electronic inbox.

(Currently Amended) The method of claim 3, wherein [[each]] one or more of the inbox selection icons further includes an inbox counter indicating a total number of new items in the respective electronic inbox.

(Previously Presented) The method of claim 2, wherein the first inbox corresponds to a first email account and the second inbox corresponds to a second email account.

(Previously Presented) The method of claim 2, wherein the first inbox and the second inbox are respective email accounts that are each associated with a user of the portable electronic device.

(Previously Presented) The method of claim 2, while displaying first contents of a first inbox on the touch screen display, the second contents of the second inbox are not displayed.

(Currently Amended) An electronic device, comprising:
	a touch screen display;
	one or more processors;
	one or more input devices;
	a memory; and
	one or more programs, wherein the one or more programs are stored in memory and configured to be executed by the one or more processors, the one or more programs including instructions for:
	switching between electronic inboxes that can be accessed from the electronic device, including:
		while displaying first contents of a first inbox on the touch screen display, displaying a first icon;
		in response to receiving a first input on the touch screen display to select the first icon, displaying a set of inbox selection icons, wherein the set of inbox selection icons includes a unified inbox selection icon and a second inbox selection icon;
		in response to receiving a second input on the touch screen display:
			in accordance with a determination that the second input corresponds to the second inbox selection icon, displaying second contents of a second inbox corresponding to the selected inbox selection icon;
			in accordance with a determination that the second input corresponds to the unified inbox selection icon, displaying a portion of the first contents of the first inbox interleaved with a portion of the second contents of the second inbox, wherein the portion of the first contents of the first inbox includes a portion of a first message and the portion of the second contents of the second inbox includes a portion of a second message; and
		in response to receiving a third input on the touch screen display while displaying the portion of the first contents of the first inbox interleaved with the portion of the second contents of the second inbox:
			updating the first contents of the first inbox and the second contents of the second inbox; and 
			displaying a time indication of when the first contents of the first inbox and the second contents of the second inbox were last updated.

(Currently Amended) A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device with a touch screen display and one or more input devices, cause the device to:
	switch between electronic inboxes that can be accessed from the electronic device, including:
	while displaying first contents of a first inbox on the touch screen display, display a first icon;
	in response to receiving a first input on the touch screen display to select the first icon, display a set of inbox selection icons, wherein the set of inbox selection icons includes a unified inbox selection icon and a second inbox selection icon;
	in response to receiving a second input on the touch screen display:
		in accordance with a determination that the second input corresponds to the second inbox selection icon, display second contents of a second inbox corresponding to the selected inbox selection icon;
			in accordance with a determination that the second input corresponds to the unified inbox selection icon, displaying a portion of the first contents of the first inbox interleaved with a portion of the second contents of the second inbox, wherein the portion of the first contents of the first inbox includes a portion of a first message and the portion of the second contents of the second inbox includes a portion of a second message; and
		in response to receiving a third input on the touch screen display while displaying the portion of the first contents of the first inbox interleaved with the portion of the second contents of the second inbox:
			updating the first contents of the first inbox and the second contents of the second inbox; and 
			displaying a time indication of when the first contents of the first inbox and the second contents of the second inbox were last updated.

(Canceled) 

(Canceled) 

(Canceled) 

(Canceled) 

(Canceled) 

(Previously Presented) The electronic device of claim 8, wherein each of the inbox selection icons includes an inbox identifier for a respective electronic inbox.

(Currently Amended) The electronic device of claim 15, wherein [[each]] one or more of the inbox selection icons further includes an inbox counter indicating a total number of new items in the respective electronic inbox.

(Previously Presented) The electronic device of claim 8, wherein the first inbox corresponds to a first email account and the second inbox corresponds to a second email account.

(Previously Presented) The electronic device of claim 8, wherein the first inbox and the second inbox are respective email accounts that are each associated with a user of the portable electronic device.

(Previously Presented) The electronic device of claim 8, the one or more programs further include instructions for: 
	while displaying first contents of a first inbox on the touch screen display, the second contents of the second inbox are not displayed.

(Previously Presented) The non-transitory computer readable storage medium of claim 9, wherein each of the inbox selection icons includes an inbox identifier for a respective electronic inbox.

(Currently Amended) The non-transitory computer readable storage medium of claim 20, wherein [[each]] one or more of the inbox selection icons further includes an inbox counter indicating a total number of new items in the respective electronic inbox.

(Previously Presented) The non-transitory computer readable storage medium of claim 9, wherein the first inbox corresponds to a first email account and the second inbox corresponds to a second email account.

(Previously Presented) The non-transitory computer readable storage medium of claim 9, wherein the first inbox and the second inbox are respective email accounts that are each associated with a user of the portable electronic device.

(Previously Presented) The non-transitory computer readable storage medium of claim 9, the one or more programs comprising instructions further cause the device to:
	while displaying first contents of a first inbox on the touch screen display, the second contents of the second inbox are not displayed.

(Currently Amended) The method of claim 2, further comprising:
	in response to receiving [[a]] the first input on the touch screen display to select the first icon, displaying a descriptor indicating a number of unread emails in the second inbox, wherein the descriptor is adjacent to 

(Currently Amended) The electronic device of claim 8, the one or more programs further include instructions for: 
	in response to receiving [[a]] the first input on the touch screen display to select the first icon, displaying a descriptor indicating a number of unread emails in the second inbox, wherein the descriptor is adjacent to 

(Currently Amended) The non-transitory computer readable storage medium of claim 9, the one or more programs comprising instructions further cause the device to:
	in response to receiving [[a]] the first input on the touch screen display to select the first icon, display a descriptor indicating a number of unread emails in the second inbox, wherein the descriptor is adjacent to 

6.	Claims 2-9 and 15-27 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 2 and 8-9 when considered as a whole, are allowable over the prior art of record.  
The reference Britt et al. (US PGPUB 2008/0261569; hereinafter Britt) discloses displaying a set of inbox selection icons (see Figs. 33-35 and 37, and [0084]-[0089] showing the GUI allowing a user to switch to different email accounts; in Fig. 33 displaying a set of inbox selection icons for a user to select); and in response to receiving a second input on the touch screen display to select one of the inbox selection icons, displaying second contents of a second inbox corresponding to the selected inbox selection icon (see Figs. 33-35, 37-48, and [0084]-[0095] e.g., that an AOL, Windows Live or Yahoo email inbox is selected [as a touch input]; in Fig. 42 showing the email content of the select Windows Live Mail account after selection).
The reference Wolff et al. (US PGPUB 20020196268; hereinafter Wolff) discloses in response to receiving a first input on the display to select the first icon, displaying a set of inbox selection icons, wherein the set of inbox selection icons includes a unified inbox selection icon and a second inbox selection icon (see Fig. 7B, [0029] and [0073]-[0074] a listing of the email messages 136 is displayed [e.g., while displaying first contents of a first inbox on the display]; that a first icon 138 “Change User” is displayed and is used to select other email accounts; e.g., providing a Change User option 138, which allows for the system to display a different email account).
The reference Schmidt, JR. et al. (US PGPUB 2005/0018819; hereinafter Schmidt) discloses displaying different types of messages from different message sources chronologically (see Figs. 5-6 and [0045]-[0046], User-interface 500 displays messages of all types for a particular user chronologically, including information indicating the type, status, subject, sender's name, and date of the message for each message).
The reference Castell et al. (US PGPUB 2002/0098831; hereinafter Castell) discloses displaying portion of each email message (see Fig. 2, showing displaying portion of the first message in the unified messages view; e.g., in the first message, “Rcv 08:00a Joe Blow”, the portion of the first message is “Let’s Do a Deal… Come and Talk …”).
Britt as modified by Wolff, Schmidt and Castell fails to clearly teach or fairly suggest the combination of all limitations, specifically, the combination doesn’t teach 
in response to receiving a first input on the touch screen display to select the first icon, displaying a set of inbox selection icons, wherein the set of inbox selection icons includes a unified inbox selection icon and a second inbox selection icon;
in response to receiving a second input on the touch screen display:
in accordance with a determination that the second input corresponds to the second inbox selection icon, displaying second contents of a second inbox corresponding to the selected inbox selection icon;
in accordance with a determination that the second input corresponds to the unified inbox selection icon, displaying a portion of the first contents of the first inbox interleaved with a portion of the second contents of the second inbox, wherein the portion of the first contents of the first inbox includes a portion of a first message and the portion of the second contents of the second inbox includes a portion of a second message; and
in response to receiving a third input on the touch screen display while displaying the portion of the first contents of the first inbox interleaved with the portion of the second contents of the second inbox:
updating the first contents of the first inbox and the second contents of the second inbox; and 
displaying a time indication of when the first contents of the first inbox and the second contents of the second inbox were last updated.


The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to (JESSICA) JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179